
	

114 HR 168 IH: To authorize an additional district judgeship for the district of Idaho.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 168
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Simpson introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize an additional district judgeship for the district of Idaho.
	
	
		1.District judgeship for the district of Idaho
			(a)In generalThe President shall appoint, by and with the advice and consent of the Senate, 1 additional
			 district judge for the district of Idaho.
			(b)Technical and conforming amendmentIn order that the table contained in section 133(a) of title 28, United States Code, will reflect
			 the change in the number of judgeships authorized by subsection (a), such
			 table is amended by striking the item relating to Idaho and inserting the
			 following:
				
					
						
							
								Idaho3.
			
